 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    THERESA BROOKE,                                  No. 2:18-cv-01826-KJM-DB
11                       Plaintiff,
12           v.                                        ORDER
13    HASAMUKH SARANG, et al.,
14                       Defendants.
15

16                  On October 2, 2018, the court ordered defendant to show cause why he should not

17   be sanctioned for conduct identified in plaintiff’s filings. ECF No. 18 (order); see ECF No. 15

18   (plaintiff’s Sept. 13, 2018 filing identifying defendant’s “snarky comment[s]” and “bad faith”

19   responses to plaintiff’s attempts to engage in settlement discussions); ECF No. 16 (plaintiff’s

20   Sept. 14, 2018 filing attaching unprofessional emails from defendant’s counsel and requesting the

21   court “admonish[] [defendant’s counsel] . . . for his counter-productive behavior that seems to put

22   lawyer ego ahead of the costs and fees to which the parties may be exposed”).

23                  Defense counsel responded to the order to show cause on October 4, 2018,

24   apologizing to the court and opposing counsel for his conduct and identifying ongoing personal

25   difficulties that may have affected his judgment. ECF No. 21 at 1, 4. Defense counsel also

26   identified, without reproducing, several communications sent by plaintiff’s counsel, which

27   defense counsel characterized as “provok[ing] and bait[ing] by exponentially more offensive and

28   unprofessional” conduct than defense counsel’s own. Id. at 2. He cites an email in which
                                                       1
 1   plaintiff’s counsel apparently attached a photo of defense counsel, stating, “I want to
 2   communicate with someone like you the least amount possible. You dont [sic] have the
 3   discipline to lose weight, you dont [sic] have the discipline to do what you say. Do it. Put up or
 4   shut up, and we can d**k measure 6 months from now.” Id. at 2. Defendant also represents that
 5   plaintiff purported to identify “a disturbing pattern among the East Indian hotel community of
 6   owning hotels that are VERY non-compliant and then they refuse to defend in federal court.” Id.
 7   at 2-3.
 8                  Also on October 4, 2018, plaintiff filed a request for a status conference and
 9   evidentiary hearing. ECF No. 22. After a single sentence noting plaintiff’s counsel is
10   “embarrassed and regrets addressing [defense counsel’s] personal appearance,” plaintiff dedicated
11   the balance of her filing to the “more important issue” of “the systematic and intentional disregard
12   that the East Indian community has show [sic] toward federal courts especially in California.” Id.
13   at 1. Arguing this theory “is not conspiracy-based,” plaintiff requests an “opportunity to produce
14   tables and spreadsheets, which is [sic] supported by public record and discussions between
15   [counsel] . . . that will elucidate a very, very disturbing problem in the hotel industry and ADA
16   violations.” Id. at 1-2. Later that same day, plaintiff filed another response, accepting defense
17   counsel’s apology, “offer[ing] concern” for defense counsel’s personal difficulties, but arguing
18   defense counsel’s “behavior has consistently shown a disregard for the Court’s orders and the
19   rules of procedure.” ECF No. 23 at 1-2. Plaintiff concluded by “wonder[ing] out loud” whether
20   the court should require defense counsel to demonstrate he has satisfied his obligations in the
21   “lawyer-client relationship and [his] regard for the Court’s Orders and the rules of procedure.”
22   Id. at 3.
23                  Although quick to identify defense counsel’s misconduct, plaintiff’s counsel
24   appears incapable of identifying his own unprofessional conduct before this court. The
25   communications summarized by defense counsel, none of which plaintiff’s counsel disputes,
26   exhibit highly offensive and unprofessional conduct on plaintiff’s counsel’s part, in addition to
27   apparent impermissible bias. Moreover, plaintiff’s counsel, in requesting the court “admonish”
28   defense counsel for his misconduct, presented the court with a misleading depiction of the parties’
                                                       2
 1   interactions that conveniently omitted plaintiff’s counsel’s own unethical and offensive behavior.
 2                  Plaintiff’s request for an evidentiary hearing is unclear, improper and DENIED.
 3   Plaintiff’s counsel is ORDERED to SHOW CAUSE no later than Wednesday, October 10, 2018
 4   at noon why he should not be sanctioned $500 for the unprofessional conduct he has exhibited in
 5   these proceedings.
 6                  IT IS SO ORDERED.
 7   DATED: October 5, 2018
                                                          ______/s/ Kimberly J. Mueller_______
 8
                                                          UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
